Citation Nr: 1307770	
Decision Date: 03/08/13    Archive Date: 03/11/13

DOCKET NO.  11-16 456	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for post-traumatic stress disorder (PTSD).

2.  Entitlement to service connection for residuals of a cold injury to the feet.

3.  Entitlement to service connection for nerve damage to the feet.

4.  Entitlement to service connection for residuals of an injury to the jaw/mouth.

5.  Entitlement to service connection for scarring of the feet and chin.

6.  Entitlement to service connection for pneumonia.

7.  Entitlement to service connection for hyperlipidemia (claimed as a blood disorder).

8.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The Veteran served on active duty from October 1952 to September 1954.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) that denied the Veteran's claims for service connection for each disability at issue.

The claims currently on appeal were all originally denied by the RO in February 2008 and the Veteran did not file a notice of disagreement with this determination.  The record establishes, however, that official service department records were received after the rating action became final.  The Board will, accordingly, consider the claim without regard to finality of the prior determination.  38 C.F.R. § 3.156(c)(2012).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of service connection for scarring of the chin and residuals of an injury to the jaw/mouth are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

FINDINGS OF FACT

1.  The Veteran does not have PTSD that can be causally linked to an event or incident in service.

2.  Residuals of a cold injury to the feet have not been demonstrated following service.

3.  Nerve damage to the feet has not been documented following service.

4.  There has been no demonstration by competent medical, or competent and credible lay, evidence of record that the Veteran has scarring of the feet that is etiologically related to military service.  

5.  There has been no demonstration by competent medical, or competent and credible lay, evidence of record that the Veteran's pneumonia, initially demonstrated years after service, is etiologically related to military service.

6.  Hyperlipidemia is not a disability for VA benefits purposes.

7.  A bilateral hearing loss has not been demonstrated following service.


CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2012). 

2.  Residuals of a cold injury to the feet were not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2012). 

3.  Nerve damage to the feet was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002) 38 C.F.R. §§ 3.303, 3.304 (2012). 

4.  Scarring of the feet was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002) 38 C.F.R. §§ 3.303, 3.304 (2012). 

5.  Pneumonia was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002) 38 C.F.R. §§ 3.303, 3.304 (2012). 

6.  Hyperlipidemia was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002) 38 C.F.R. §§ 3.303, 3.304 (2012). 

7.  Bilateral hearing loss was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002) 38 C.F.R. §§ 3.303, 3.304 (2012). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Notice was provided to the Veteran in July 2007.

VA also has a duty to assist the Veteran in the development of the claim.  The claims folder contains SGO records, private and VA medical records and information from the U.S. Joint Services Records Research Center (JSRRC).  The Board has considered the statements and perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest there is any additional outstanding evidence with respect to the Veteran's claim for which VA has a duty to obtain.

The Board acknowledges the Veteran has not been afforded a VA medical examination to obtain an opinion regarding the etiology of the disabilities at issue.  Based on the evidence in this case, the Board finds that an examination is not necessary.  As is discussed in greater detail below, there has been no demonstration of any event in service as to which any of the claimed disabilities may be linked, so as to warrant a VA examination with clinical opinion as to a possible relationship between any current disorder and military service.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In this case, the available service records are negative for any pertinent complaint or finding in service or for many years thereafter.  As the record does not establish the occurrence of an event in service, to which any current may be related, a VA examination is not warranted.

In October 2007 and again in June 2009, the National Personnel Records Center reported the Veteran's service records were presumed to have been destroyed in a fire in 1973 at a storage facility.  Subsequently, some SGO records were obtained.  In cases such as these, the VA has a heightened duty to explain its findings and conclusions and to consider carefully the benefit of the doubt rule.  Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The Board's analysis of the Veteran's claims was undertaken with this duty in mind.  The case law does not, however, lower the legal standard for proving a claim for service connection but rather increases the Board's obligation to evaluate and discuss in its decision all the evidence that may be favorable to the Veteran.  Russo v. Brown, 9 Vet. App. 46 (1996).

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the claim.  Essentially, all available evidence that could substantiate the claim has been obtained.  

Factual Background

SGO records disclose the Veteran was hospitalized in Germany in October 1953.  It was noted he had been involved in a motor vehicle accident.  The diagnosis was lacerated wound, non-missile, with no nerve or artery involvement.  It was indicated the wound was located on the chin.  The wound was sutured.  He was treated in June 1954 for pharyngitis, acute or unqualified.  The Veteran was hospitalized from June to July 1954 in Germany for infectious mononucleosis.  

      A.  PTSD 

VA outpatient treatment records disclose that when the Veteran was seen in November 2007, although one question was positive, a PTSD screen was negative.  He denied having any mental health problems.  It was noted the next month that the Veteran was in the Korean War.  It was stated he had PTSD from watching his combat mate get tortured and seeing a soldier's body rot with maggots.  Later that month, it was indicated that while he reported trauma, the Veteran did not meet the criteria for PTSD.  It was also noted there was no diagnosis of generalized anxiety disorder or panic disorder, and that the Veteran did not meet the criteria for a current depressive disorder.  

	B.  Residuals of a cold injury, nerve damage and scarring of the feet

The Veteran was seen in a VA outpatient treatment clinic in August 2000.  He reported that over the previous six months, he had experienced burning anterior leg pain, bilaterally.  He denied that his feet were bothering him.  The assessment was venous stasis changes.  

Private medical records show the Veteran was seen in April 2004 for complaints of left leg pain with edema, which had gotten worse over the previous three weeks.  The diagnosis was acute tendonitis/possible deep venous thrombosis. A venous duplex study of the left lower extremity the following day was negative for deep venous thrombosis.  The Veteran was seen in November 2004 with a fungus growth under the big toenails of both feet.  He related it had started one year earlier.  The diagnosis was ingrown toenail (fungal infection of the big toe bilaterally).  

VA outpatient treatment records reflect that when the Veteran was seen in October 2006, a past medical history of onychomycosis of the halluces was noted.  It was reported in November 2007 that he had no rashes or skin problems.  There was no numbness/tingling in the legs.
	C.  Pneumonia

A chest X-ray at a private facility in May 2001 shows the findings might represent an early pneumonic process.  The clinical history was that the Veteran had a cough and congestion for two weeks.  He was seen for a re-check of pneumonia in June 2001.  A January 2002 chest X-ray demonstrated no active chest disease.  

	D.  Hyperlipidemia

Private medical records disclose a history of dyslipidemia and hypocholesterolemia was noted in January 2002.  Later that month, it was stated the Veteran preferred to take cholesterol medication.  

VA outpatient treatment records show the Veteran had a mild elevation of cholesterol in January 2004.

	E.  Bilateral hearing loss 

The available records contain no complaints or findings pertaining to a bilateral hearing loss.  The Board notes that on his application for service connection submitted in 2007, the Veteran did not indicate he had been treated in service for a bilateral hearing loss.

Analysis

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).  

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evaluation, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  

On July 13, 2010, VA published a final rule that amended its adjudication regulation governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the occurrence of the required in-service stressor.  See 75 Fed. Reg. 39843 (July 13, 2010), and 75 Fed. Reg. 41092 (July 15, 2010) (correcting the effective and applicability dates from July 12, 2010 to July 13, 2010).  The revisions apply to, among others, claims appealed before July 13, 2010, but not yet decided by the Board.

As will be discussed, because the most probative evidence indicates the Veteran does not meet the diagnostic criteria for PTSD, the amended regulation does not impact this decision.

The Veteran maintains service connection is warranted for PTSD.  He has referred to several stressors.  In a Statement in Support of Claim dated November 2007, the Veteran asserted that his basic training group went to Korea and he was the only one who made it back alive.  He claims they were killed on Porkchop Hill.  He reported that he watched his best friend get captured by the Russians, and that he was held for 17 days and tortured.  He said his friend's name was R.T.  Finally, the Veteran related that while he was on patrol in October or November 1953, he ran across a dead American soldier whose head was caved in, and that his body was decomposing and had maggots on it.  

In May 2009, the Joint Services Records Research Center reported that the unit to which the Veteran was assigned was located in Germany during the relevant time period.  It was unable to locate the unit records for 1953 or 1954, and that it did not maintain morning reports, which should be obtained to determine if R.T. was reported as missing.

The RO contacted R.T. in July 2009 with a phone number provided by the Veteran.  R.T., who stated he knew the Veteran well, was requested to provide his discharge certificate, but failed to do so.  

The Board points out that the Veteran's stressors remain unverified.  He has argued he should not be penalized because R.T. failed to submit his discharge certificate.  The Veteran's allegations to the contrary, PTSD has not been documented at any time following service.  As noted above, a PTSD screen in November 2007 was negative.  Similarly when he was seen in a VA outpatient treatment clinic in December 2007, the examiner concluded that although the Veteran stated he had been subjected to trauma, he did not meet the criteria for PTSD.  

Similarly, there is no current evidence the Veteran has residuals of a cold injury or, nerve damage of the feet, or that he has a bilateral hearing loss.  

Congress specifically limited entitlement for service-connected disease or injury to cases where such incidents had resulted in a disability.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  As noted above, the record fails to establish the Veteran has PTSD, residuals of a cold injury to the feet, nerve damage to the feet or a bilateral hearing loss.  Since the Veteran does not have any of these disabilities, service connection for them may not be granted.

The Board acknowledges that the Veteran was treated in 2001 for pneumonia and in 2004 for a fungal growth in his feet.  There is no indication of any treatment for such disorders during service or for many years thereafter.  

The record is devoid of any complaint or finding relative to pneumonia or scarring of the feet for many years following service.  Evidence of a prolonged period without medical complaint is for consideration.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed.Cir.2000).  While the fact that such disabilities were initially documented many years after service is not dispositive, it is crucial evidence and, combined with the absence of any medical records of a diagnosis or treatment for many years after service is probative evidence against the claim.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board where it found that veteran failed to account for the lengthy time period after service for which there was no clinical documentation of low back condition).  In the absence of any indication of pneumonia or scarring of the feet for so many years after service, the Board finds that the objective medical evidence of record outweighs the credibility of his reported onset and continuity of symptomatology.  Such records are more reliable, in the Board's view, than the Veteran's unsupported and contradictory assertions of the onset of his symptomatology.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) [VA cannot ignore a veteran's testimony simply because the veteran is an interested party; personal interest may, however, affect the credibility of the evidence]; see also Curry v. Brown, 7 Vet. App. 59, 68 (1994) [contemporaneous evidence has greater probative value than history as reported by the veteran].

Finally, the Veteran asserts service connection is warranted for hyperlipidemia.  The Board points out that high cholesterol is also referred to as hypercholesterolemia or hyperlipidemia.  Hypercholesterolemia is an "excess of cholesterol in the blood." Dorland's Illustrated Medical Dictionary 792 (28th ed. 1994).  Hyperlipidemia is "a general term for elevated concentrations of any or all of the lipids in the plasma, including hypertriglyceridemia, hypercholesterolemia, etc."  Id. at 795. 

Hyperlipidemia and elevated cholesterol are laboratory findings and are not disabilities in and of themselves for which VA compensation benefits are payable. See 61 Fed. Reg. 20,440, 20,445 (May 7, 1996) (Diagnoses of hyperlipidemia, elevated triglycerides, and elevated cholesterol are actually laboratory results and are not, in and of themselves, disabilities. They are, therefore, not appropriate entities for the rating schedule.)  The term "disability" as used for VA purposes refers to impairment of earning capacity.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995). 

There is no evidence of record suggesting the Veteran's elevated cholesterol or hyperlipidemia causes any impairment of earning capacity.  Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of present disability there can be no valid claim.  See Brammer, 3 Vet. App. 223. 

Service connection can only be granted for a disability resulting from disease or injury.  See 38 U.S.C.A. §§ 1110, 1131.  Despite the post-service evidence that reveals a diagnosis of dyslipidemia many years after service, the Board finds that this condition is a laboratory finding that manifests itself only in laboratory test results and is not a disability for which service connection can be granted.  As such, service connection for hyperlipidemia is not warranted.

The Board concludes, therefore, that the medical findings are of greater probative value than the Veteran's allegations regarding the existence of PTSD, residuals of a cold injury or nerve damage to the feet, a disability resulting from hyperlipidemia or bilateral hearing loss, as well as the relationship of pneumonia or scarring of the feet to service.  Accordingly, the Board finds the preponderance of the evidence is against the claims for service connection. 

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

ORDER

Service connection for PTSD, residuals of a cold injury to the feet, nerve damage to the feet, scarring of the feet, pneumonia, hyperlipidemia or for bilateral hearing loss is denied.


REMAND

The Veteran also asserts service connection is warranted for residuals of an injury to the jaw/mouth and scarring of the chin.  The Office of Surgeon General records that have been procured establish the Veteran was in a motor vehicle accident in 1953 and sustained a wound of the chin.  The wound was sutured.  There is no indication in the record whether there are any residuals of such injury.  

In view of the in-service findings, and loss of other service treatment records, a VA examination is needed to adequately address the claims for service connection for scarring of the chin and residuals of an injury to the jaw/mouth.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he furnish the names, addresses, and dates of treatment of all medical providers, VA and non-VA, from whom he has received treatment for residuals of an injury to the jaw/mouth, or scarring of the chin since his discharge from service.  After securing the necessary authorizations for release of this information, the RO should seek to obtain copies of all treatment records referred to by the Veteran, not already of record.

2.  After completion of the foregoing, schedule an appropriate VA examination to determine the current nature and likely etiology of any injury to the jaw/mouth or scarring of the chin.  Based on the examination and review of the record, the examiner should furnish an opinion as to whether it is at least as likely as not (50 percent probability or higher) that any residuals of an injury to the jaw/mouth or scarring of the chin, are attributable to service, to include the motor vehicle accident in which the Veteran sustained a wound to the chin.  The rationale for any opinion should be set forth.  The claims folder should be made available to the examiner in conjunction with the examination.

3.  Following completion of the above, the RO should review the evidence and determine whether the Veteran's claims may be granted.  If not, he and his representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.  The case should then be returned to the Board for further appellate consideration.

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action 

must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


